


110 HR 2979 IH: First Responder Funding Modernization

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2979
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To prohibit the Department of Homeland Security from
		  limiting the amount of Urban Area Security Initiative or State Homeland
		  Security Grant Program grant funds that may be used to pay salaries or overtime
		  pay of law enforcement officials engaged in antiterrorism activities, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 First Responder Funding Modernization
			 Act of 2007.
		2.Use
			 of Homeland Security grant funds for salaries or overtime pay of law
			 enforcement officials engaged in antiterrorism activities
			(a)Limitation on
			 use prohibitedThe Department
			 of Homeland Security may not limit the amount of covered grant funds that may
			 be used to pay salaries or overtime pay of law enforcement officials engaged in
			 antiterrorism activities.
			(b)Treatment in
			 ranking proposed usesIn
			 evaluating the anticipated effectiveness of proposed uses of covered grant
			 funds for purposes of determining eligibility for or the amount of a covered
			 grant, the Department of Homeland Security (including any peer reviewer acting
			 on behalf of the Department) shall treat a proposed use for salaries and
			 overtime pay of law enforcement officials engaged in antiterrorism activities
			 as at least as effective as all other proposed uses.
			(c)Covered grant
			 funds definedIn this section
			 the term covered grant funds means grant funds provided under the
			 Urban Area Security Initiative or the State Homeland Security Grant
			 Program.
			(d)ApplicationThis
			 section shall not apply with respect to any grant awarded before the date of
			 the enactment of this Act.
			
